       Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 1 of 27




 1   AROCLES AGUILAR, SBN 94753
     CHRISTINE JUN HAMMOND, SBN 206768
2    CHRISTOFER NOLAN, SBN 229542
     California Public Utilities Commission
 3
     505 Van Ness Avenue
4    San Francisco, CA 94102                                              mziim
     Telephone: (415)696-7303                                             SUSAN Y SOONG
 5   Facsimile: (415)703-4592                                          clerk, U.S. DIITRier COURT -
                                                                    NORTHERN DISTRICT OF CALIFORNIA
     Christofer.Nolan@cpuc.ca.gov
 6

 7   Attomeys for the California Public Utilities Commission and
     Michael Picker, Liane Randolph,
 8   Martha Guzman Aceves, Clifford Rechtschaffen,
     and Genevieve Shiroma, in their official capacities as
 9
     Commissioners of the California Public Utilities Commission
10

11                               UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                             Case No. 14-CR-00175-WHA
15
                                                           COMMENTS OF THE
16                             Plaintiff,                  CALIFORNIA PUBLIC UTILITIES
                                                           COMMISSION IN RESPONSE TO
17          vs.                                            SECOND ORDER TO SHOW CAUSE

18   PACIFIC GAS AND ELECTRIC COMPANY,
                                                           Hearing Date: April 2,2019
19                                                         Time:            8:00 a.m.
                               Defendant.                  Courtroom:      12,19th Floor
20                                                         Judge:          Hon. William H. Alsup
21

22

23

24

25

26

27

28
                    CPUC COMMENTS IN RESPONSE TO SECOND ORDER TO SHOW CAUSE
                                            Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 2 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 3 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 4 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 5 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 6 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 7 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 8 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 9 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 10 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 11 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 12 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 13 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 14 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 15 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 16 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 17 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 18 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 19 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 20 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 21 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 22 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 23 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 24 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 25 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 26 of 27
Case 3:14-cr-00175-WHA Document 1033 Filed 03/22/19 Page 27 of 27
